 1   Stacy North (SBN 219034)
     BERMAN NORTH, LLP
 2   2225 E. Bayshore Road, Suite 200
 3   Palo Alto, CA 94303
     Phone: (650) 320-1685
 4   Fax: (650) 320-1686
     Email: stacy@bermannorth.com
 5
 6   Attorneys for Plaintiff
     RANDAL SINGH GOOMER
 7
 8   LEWIS BRISBOIS BISGAARD & SMITH LLP
     JOSEPH R. LORDAN, SB# 265610
 9     E-Mail: Joseph.Lordan@lewisbrisbois.com
     JONATHAN D. MARTIN, SB# 188744
10     E-Mail: Jonathan.Martin@lewisbrisbois.com
     333 Bush Street, Suite 1100
11   San Francisco, California 94104-2872
12   Telephone: 415.362.2580
     Facsimile: 415.434.0882
13
     Attorneys for Defendants
14   AKVARR, INC. and VIJAI RANGARAJAN
     (incorrectly sued herein as “VIJAI
15   RANGARAJAN RANGARAJAN”)

16
                               UNITED STATES DISTRICT COURT
17
                            NORTHERN DISTRICT OF CALIFORNIA
18
19
     RANDAL SINGH GOOMER, an                  Case No. 3:18-CV-02519-JST
20   individual,
21                                            STIPULATION TO WITHDRAW
                          Plaintiff,          UNOPPOSED MOTION FOR
22                                            APPROVAL OF PAGA SETTLEMENT
     v.
23                                         Date: June 6, 2019
     AKVARR, INC., a Delaware corporation;
24   VIJAI RANGARAJAN RANGARAJAN, an Time: 2:00 p.m.
     individual                            Courtroom: 9
25                                         Judge: The Hon. Jon S. Tigar
                       Defendants.
26
27
28

     4841-0202-1782.1                          1
     STIPULATION TO WITHDRAW UNOPPOSED MOTION
     FOR APPROVAL OF PAGA SETTLEMENT                           Case No. 3:18-CV-02519-JST
 1            Plaintiff RANDAL GOOMER, by and through his attorney of record, Berman North
 2   LLP, desires to withdraw Plaintiff’s Unopposed Motion for Approval of PAGA Settlement (the
 3   “Motion”), and Defendants AKVARR, INC. and VIJAI RANGARAJAN, by and through their
 4   counsel of record, Lewis Brisbois Bisgaard & Smith LLP, consent to the withdrawal
 5            WHEREAS, on February 19, 2019, Plaintiff filed the Motion with a noticed hearing date
 6   of March 28, 2019.
 7            WHEREAS, on April 19, 2019, the Court continued the hearing. The hearing on the
 8   Motion is presently set for June 6, 2019 at 2:00 p.m. in San Francisco, Courtroom 9, 19th Floor
 9   before Judge Jon S. Tigar.
10            WHERAS, on April 24, 2019, the Court requested Supplemental Briefing.
11            WHERAS, the parties are in the process of negotiating a settlement to include a dismissal
12   without prejudice of the PAGA claim, and a release of the remaining, non-PAGA related claims
13   for which no Court approval is requested.
14            WHEREAS, Plaintiff desires to withdraw his Unopposed Motion for Approval of PAGA
15   Settlement, and Defendants consent to the withdrawal.
16            NOW, THEREFORE, by and through their undersigned counsel of record, Plaintiff and
17   Defendants hereby stipulate to the following:
18            Plaintiff’s Unopposed Motion for Approval of PAGA Settlement is withdrawn, and the
19   hearing on Plaintiff’s Unopposed Motion for Approval of PAGA Settlement, currently scheduled
20   for June 6, 2019 at 2:00 p.m., shall be vacated.
21
22                                                 Respectfully submitted,
23
     Dated: May 8, 2019                            BERMAN NORTH LLP
24
25
                                                   By: __/s/ Stacy North_______________
26                                                       Stacy North
                                                         Attorneys for Plaintiff
27                                                       RANDAL SINGH GOOMER
28

     4841-0202-1782.1                                   2
     STIPULATION TO WITHDRAW UNOPPOSED MOTION
     FOR APPROVAL OF PAGA SETTLEMENT                                     Case No. 3:18-CV-02519-JST
 1   Dated: May 8, 2019                           LEWIS BRISBOIS BISGAARD & SMITH LLP
 2
 3
                                                  By: __/s/ Jonathan D. Martin___________
 4                                                      Jonathan D. Martin
                                                        Attorneys for Defendants
 5                                                      AKVARR, INC. AND VIJAI
 6                                                      RANGARAJAN (INCORRECTLY SUED
                                                        HEREIN AS “VIJAI RANGARAJAN
 7                                                      RANGARAJAN”)
 8
 9                                           ATTESTATION

10            Concurrence in the filing of this document has been obtained from each of the
11   individual(s) whose electronic signature is attributed above.
12
13   Dated: May 8, 2019                                    __/s/ Stacy North_______________
                                                           Stacy North
14
                                                           Attorneys for Plaintiff
15                                                         RANDAL SINGH GOOMER

16
                                                  ORDER
17
              IT IS SO ORDERED, based on the Stipulation set forth above, and GOOD CAUSE
18
19   APPEARING, that:

20            Plaintiff’s Unopposed Motion for Approval of PAGA Settlement is withdrawn, and the
     hearing on Plaintiff’s Unopposed Motion for Approval of PAGA Settlement currently scheduled
21
22   for June 6, 2019 at 2:00 p.m. shall be vacated.

23   IT IS SO ORDERED.

24
     Dated: _________________
             May 9,           2019                         ________________________________
25                                                         UNITED STATES DISTRICT JUDGE
                                                           HON. JON S. TIGAR
26
27
28

     4841-0202-1782.1                                  3
     STIPULATION TO WITHDRAW UNOPPOSED MOTION
     FOR APPROVAL OF PAGA SETTLEMENT                                    Case No. 3:18-CV-02519-JST
